Citation Nr: 0433117	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  95-14 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for multiple myeloma.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had active military service from October 1955 to 
November 1958.  He had subsequent Navy Reserve service from 
November 1958 to October 1961 and from November 1978 to 
November 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision by the 
Phoenix, Arizona, Regional Office (RO).  The RO denied 
entitlement to service connection for multiple myeloma.  

In May 2002 the Board remanded the veteran's appeal for 
additional evidentiary development required to verify the 
dates of his duty in the United States Naval Reserve and to 
obtain medical and personnel records from such service.  The 
Board requested the RO to verify the veteran's occupational 
specialties during active duty and during Reserve service, 
obtain additional information concerning exposure during 
service to ionizing radiation and other hazardous exposures, 
obtain a radiation dose exposure estimate for the veteran's 
period of Reserve service and, if necessary, obtain either a 
referral of the case to the Under Secretary for Benefits 
pursuant to 38 C.F.R. § 3.311(b)(c), or a medical opinion 
concerning the etiology of multiple myeloma.  The case has 
been returned to the Board for further review on appeal.  

The veteran requested a video conferencing hearing before the 
Board in connection with his appeal but withdrew his request 
in July 2004, citing his health.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  


The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 
7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in June 
2002 which complies with the notice requirements of 
Quartuccio, supra.  

There is information in the file indicating that the 
veteran's health is declining as a result of multiple 
myeloma, and for that reason the Board has endeavored to find 
a way to resolve the issue on appeal without the need for 
further evidentiary development which would further delay the 
entry of a final decision on appeal.  

However, although RO actions to develop the record have been 
conscientious and persistent, the Board finds that 
significant loose ends remain and that a further remand of 
the appeal is therefore required.  

A diagnosis of multiple myeloma was initially established in 
1990, many years after separation from active service in 
1958.  The veteran maintains that the disorder was present as 
early as 1982 but does not claim that it was manifest during 
active military service.  Instead, he argues that the 
disorder is the result of exposure to ionizing radiation 
during both active service and subsequent Navy Reserve 
service.  

Alternatively, he maintains that multiple myeloma resulted 
from exposure to asbestos during service and exposure to a 
number of other toxic substances, including Benzene, Freon, 
Acetone, Methyl Ethyl Ketone, Epoxy resins, paint thinners 
and reducers, Epoxy and Polyurethane coatings, hydraulic 
fluid, JP-4 Jet Fuel, and turbine jet oil, all of which he 
claims are carcinogenic toxins.

To develop the evidence required to evaluate the veteran's 
claim, the Board remanded the case in May 2002 in part to 
document the claimed exposure to ionizing radiation, 
asbestos, and toxic substances in service.  The dates of Navy 
Reserve training were requested, as were service personnel 
records and documentation of the veteran's military 
occupational specialties.  Evidence documenting all official 
dosage estimates for ionizing radiation exposure was 
requested as well.  

The development of the evidence regarding exposure to 
ionizing radiation and the other claimed substances must be 
complete before an opinion as to whether there is a medical 
nexus between exposure to such substances and the onset of 
multiple myeloma is obtained.  Although a VA examination was 
performed in September 2003, further examination of the 
veteran, or, alternatively, a medical review of the 
documentation of record, may be required, as explained below.

In response to a June 2002 RO letter issued pursuant to the 
Board remand, the veteran provided a detailed description of 
his exposure to the claimed substances in service.  He stated 
that while serving on an aircraft carrier in 1956 and 1957, 
he was exposed to ionizing radiation and was issued a 
radiation detection badge which registered some amount of 
radiation that was never recorded.  He stated that at the 
Naval Air Station Chase Field in Beeville, Texas, in 1957 and 
1958, he was trained as a firefighter and rescue man and 
inhaled highly toxic smoke without the help of respiration 
equipment.  

He related that while assigned to a construction battalion in 
Tucson from 1978 to 1980, he was trained in the construction 
and demolition of buildings and participated in war games 
which exposed him to asbestos and toxic substances.  

He related that he had then served as an aviation structural 
mechanic attached to a fighter squadron and a helicopter 
antisubmarine squadron from 1980 to 1985, in which capacity 
he was exposed to toxic carcinogenic chemicals.  He claimed 
that he had been exposed to ionizing radiation through the 
X-raying of aircraft at the Naval Air Station in Fallon, 
Nevada, and to residual ionizing radiation two weeks after 
the Gruyere-Gradino Nuclear Weapons Test in August 1977 in 
Nevada.

Evidence received pursuant to RO requests includes copies of 
the veteran's service department personnel records, including 
documents that confirm the locations of his various duty 
assignments.  The veteran's personnel records show a history 
of assignments from October 1978 to October 1985, but contain 
no specific information concerning exposure to radiation or 
the other substances at issue.  

In April 2003, the Navy Environmental Health Center 
Detachment, Naval Dosimetry Center, reported that it had no 
reports of occupational exposure to ionizing radiation.  It 
suggested that the RO contact the veteran's Reserve units to 
obtain information concerning the various forms of toxic 
exposure.

Thereafter, in response to an RO inquiry as to the addresses 
of the Reserve units to which he was assigned as an aviation 
structural mechanic, the veteran identified the U.S. Naval 
Mobile Construction Battalion 0317 (Now 0717), U.S. 
Naval/Marine Reserve Center, 3655, South Wilmot Road, Tucson, 
Arizona, 85730 (telephone: 520-748-1017); and 0317 
Headquarters Commanding Officer, U.S. Naval Mobile 
Construction Battalion 17, 8500 Butts Road, Fort Carson, 
Colorado, 80913-4700 (telephone:  710-526-0779).  

The RO thereafter sent a letter to the Commanding Officer of 
the unit at Fort Carson, Colorado requesting clarification of 
the specifics of the veteran's duty as an aviation structural 
mechanic and as to exposure to a long itemized list of toxic 
substances.  The letter requested clarification as to the 
likelihood that the veteran's duties would have subjected him 
to exposure to such substances.  No reply was received.  No 
inquiry was mailed to the unit at Tucson.



The Department of the Navy, Navy Historical Center, reported 
in September 2003 that the reports maintained therein do not 
delve into the various chemicals at a given command or 
location but indicated that someone at the Naval Air 
Technical Training Center in Pensacola, Florida, the facility 
where the Aviation Structural Mechanic School was located, 
should have knowledge of what chemicals were used by aviation 
structural mechanics.  A list of phone numbers was attached.

The Board believes that the possibility that relevant 
information may be found at the Tucson, Arizona, Reserve 
Center or at the Pensacola Naval Air Technical Training 
Center has not been adequately investigated and that further 
inquiries are required.  

The Board also believes that an additional VA medical opinion 
(or opinions) will be required to ascertain the relationship, 
if any, of multiple myeloma to exposure to radiation, 
asbestos, or other toxic substances.  

If the development efforts herein are successful in 
demonstrating as yet undocumented radiation exposure, the 
procedures set forth in 38 C.F.R. § 3.11(c) (2003) must be 
followed.  

If the claim remains in a denied status thereafter, the 
veteran's records should be reviewed by a VA medical examiner 
for the purpose of obtaining an opinion as to whether the 
multiple myeloma is related to exposure to toxic chemicals.  
It should be noted that the opinion obtained pursuant to the 
last Board remand was inadequate with respect to both 
asbestos and chemical exposure.  

The Board suggests that the RO continue to accord special 
consideration to this appeal in light of the veteran's 
fragile health.  The veteran is advised that if his claim 
remains in a denied status after completion of the actions 
requested in this remand and further Board review is 
necessary, there is provision in the Board's Rules of 
Practice for advancing the appeal on the Board's docket.  

The veteran is advised that to avail himself of this 
procedure, upon notification by the RO that the case has been 
returned to the Board, he should write a brief letter to the 
Board asking that the case be advanced on the docket pursuant 
to the provisions of 38 C.F.R. § 20.900 (2003).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should again contact the 
Commanding Officer of Headquarters, U.S. 
Naval Mobile Construction Battalion 17, 
8500 Butts Road, Fort Carson, Colorado, 
80913-4700 (telephone:  710-526-0779) to 
obtain additional information concerning 
the nature of the veteran's duties as an 
aviation structural mechanic while 
assigned to that unit.  

The VBA AMC should request a specific 
determination as to the likelihood that 
the duties required of the veteran during 
the period of assignment would have 
subjected him to ionizing radiation, 
asbestos, and other toxic substances, 
such as Benzene, Freon, Acetone, Methyl 
Ethyl Ketone, Epoxy resin, paint thinners 
and reducers, Epoxy and Polyurethane 
paint coatings, hydraulic fluid, jet 
fuel, and turbine jet oil.  

The response to this request should 
include, if possible, information 
concerning not just the fact of exposure, 
but also its frequency and duration.  
Efforts to obtain the information must 
continue until it is received or until an 
affirmative response indicating that it 
is unavailable is obtained.  It is 
strongly suggested that written requests 
be preceded by telephone inquires.  

Efforts to obtain this information must 
continue until it is received or until an 
affirmative response indicating that it 
is unavailable is obtained.  It is 
strongly suggested that written requests 
be preceded by telephone inquires.  

4.  A request meeting the same 
requirements should be directed to the 
U.S. Naval Mobile Construction Battalion 
0317 (Now 0717), U.S. Naval/Marine 
Reserve Center, 3655, South Wilmot Road, 
Tucson, Arizona, 85730 (telephone: 
520-748-1017).  

Efforts to obtain the requested 
information should continue until it is 
received or until an affirmative response 
indicating its unavailability is 
obtained.  

5.  The VBA AMC should direct a written 
inquiry to the Naval Air Technical 
Training Center in Pensacola Florida to 
obtain information regarding the 
specifics of the likelihood that an 
individual serving as an aviation 
structural mechanic would be exposed to 
ionizing radiation, asbestos, and other 
toxic substances, such as Benzene, Freon, 
Acetone, Methyl Ethyl Ketone, Epoxy 
resin, paint thinners and reducers, Epoxy 
and Polyurethane paint coatings, 
hydraulic fluid, jet fuel, and turbine 
jet oil.  

Efforts to obtain this information must 
continue until it is received or until an 
affirmative response indicating that it 
is unavailable is obtained.  It is 
strongly recommended that the written 
request be preceded by telephone 
inquiries.  

6.  If it is determined that the veteran 
was exposed to ionizing radiation, as 
claimed, the issue should be referred to 
the Under Secretary for Benefits under 
38 C.F.R. § 3.311(c) as provided by 
38 C.F.R. § 3.311(b)(1) see Wandel v. 
West, 11 Vet. App. 200, 205 (1998) 
(holding that absent competent evidence 
of radiation exposure, VA is not required 
to forward a claim to the Under Secretary 
for Benefits).  

7.  The VBA AMC should in any event 
obtain a VA medical opinion concerning 
the likelihood or nonlikelihood of an 
etiological link between exposure to 
asbestos or other hazardous substances 
and the subsequent onset of multiple 
myeloma.  The examination request should 
inform as to the specifications set forth 
in indented paragraph 6 of the May 2002 
Board remand.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.  

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue on appeal.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


